Citation Nr: 1745279	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-36 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the reduction of the rating of the Veteran's spondylosis deformans of lumbar spine (hereinafter "lumbar spine disability"), from 40 percent disabling to 20 percent disabling, from November 1, 2012, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1973 to November 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

The Board notes that in November 2013, the RO accepted a timely VA Form 21-0958 in lieu of a VA Form 9 substantive appeal following the September 2013 issuance of the statement of the case (SOC).  In the VA Form 21-0958, the Veteran requested a "personal hearing at the VA in Manila," and in a 21-4138 later that same month, the Veteran requested a "hearing for my lower lumbar disability claim."  The Board finds that there is no currently outstanding hearing request as the record contains hearing testimony taken from a December 2013 informal conference report.  Moreover, in light of the favorable decision below, the Board finds that any potentially outstanding hearing request is now moot.

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  As such, the claim currently on appeal is limited to whether the reduction was proper for the time period from November 01, 2012.  


FINDING OF FACT

The evidence used to reduce the rating for the lumbar spine disability from 40 to 20 percent did not show improvement in the Veteran's ability to function under the ordinary conditions of life and work.



CONCLUSION OF LAW

The reduction in the rating assigned for the service-connected lumbar spine disability, from 40 percent to 20 percent, effective November 1, 2012, was not proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e); 3.344(c); 4.1, 4.71a, Diagnostic Code (DC) 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Regardless of any perceived missing evidentiary discussion, the Board vehemently stresses that the instant decision is the product of a thorough and meticulous review of the Veteran's entire record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board). 


Duties to Notify and Assist

VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified as amended at 38 C.F.R. § 3.159 (2016)). 

With respect to the instant claim, the Veteran has not raised any argument with respect to any issue of notice or assistance, moreover, as the actions taken herein below are completely favorable, a discussion of VCAA is not required at this time.



Propriety of Reduced Lumbar Disability Rating

Service connection for spondylosis deformans of lumbar spine/ DJD with spondylosis and DDD of lumbar spine resulting from chronic lumbar muscular strain has been in effect since December 1993 with an initial 10 percent rating.  The Veteran has been awarded incremental increases since his initial entitlement, eventually being awarded a 40 percent evaluation in a December 2009 rating decision, effective December 1, 2008.  

Following a January 2011 claim for an increased disability rating, the RO afforded the Veteran a VA examination in March 2011.  As the Veteran demonstrated improved range of motion (ROM) including flexion of 80 degrees on repetitive motion and extension to 20 degrees, in May 2011 the RO proposed to reduce the Veteran's lumbar spine disability rating from 40 percent to 10 percent disabling.  The Veteran expressed his disagreement with the proposal in an August 2011 notice of disagreement (NOD), contending that the reduction was in error as his May 2011 VA examination occurred while he was recovering from unrelated surgeries for which he was taking pain medication that allowed for ROM testing in excess of his normal abilities.  Thereafter, the Veteran was afforded another VA examination in October 2011, demonstrating ROM of flexion to 45 degrees and extension to 15 degrees after repetitive motion.  In an August 2012 rating decision, the RO reduced the lumbar spine disability rating to the current 20 percent evaluation, effective November 1, 2012.  

Applicable Law

For disability ratings that have been in place less than five years, 38 C.F.R. § 3.344(c) contemplates that these disabilities have not become stabilized and are likely to improve.  Thus, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

At the time the RO reduced the rating for the Veteran's lumbar spine disability, effective November 1, 2012, his 40 percent rating had been continuously in effect since December 1, 2008, a period of less than five years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b), regarding evidentiary requirements for disability rating in effect for a period of five years or more, are not applicable. 

Nonetheless, 38 C.F.R. §§ 4.2 and 4.10, taken together, mandate that in any rating reduction, irrespective of the time that the disability rating has been in effect, it must not only be determined that an improvement in a disability has actually occurred, "but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Faust v. West, 13 Vet. App. 342, 349 (2000) (citing Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993); cf. 38 C.F.R. § 4.10.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the reduction was warranted.  See Brown (Kevin), supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

The Veteran's lumbar spine disability is rated under DC 5010-5242 (Arthritis and Degenerative Arthritis of the spine).  The schedular criterion for the rating of spine disabilities evaluates DC 5010-5242 either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula, a rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a . 

Facts & Analysis

In the instant case, the Veteran was assigned a 40 percent disability rating based on the results of a July 2008 VA examination.  The Veteran had forward flexion of 50 degrees with pain, and extension was to 10 degrees with pain.  Right lateral flexion was 20 degrees with pain, and left lateral flexion was 20 degrees with pain.  Repeated range of motion produced a reduction of flexion to 45 degrees.  The Veteran complained of constant pain of varying intensity and of daily flare-ups and three incapacitating episodes over the last year.

As noted above, the Veteran was afforded a VA examination in March 2011 which served as the basis for his proposed reduction, but the results of which have been contested as being skewed due to the influence of outside pain medications, a fact corroborated by the medical evidence of record.  At the examination the Veteran indicated he suffered from moderate, weekly flare-ups, during which he just stays in bed.  Flexion was to 88 degrees and 80 degrees after repetition.  Extension was to 26 degrees and 20 degrees after repetition.  The Veteran's left and right lateral flexion and left and right lateral rotation were limited to 20 and 25 degrees respectively after repetition.  It was noted that the Veteran's flexion was the most limited after repetitive use, due to pain.  

The Veteran was most recently afforded a VA examination in October 2011, following his allegation that the prior results were not indicative of his current severity due to the influence of pain medication.  The Veteran indicated he suffered from "2-3" flare-ups weekly, being confined to his bed due to severity.  Flexion was to 50 degrees and 45 degrees after repetition with pain throughout.  Extension was to 15 degrees on active motion and with repetition, with pain throughout.  The Veteran's left and right lateral flexion and left and right lateral rotation were limited to 15 degrees after repetition.  The examiner identified less movement, weakened movement, excess fatigability, and pain upon repetitive movement, and guarding/muscle spasm without an abnormal gait.  

Based on the foregoing, the Board finds that the evidence did not show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Significantly, the evidence indicates that the lumbar spine disability continued to have significant effects on his life, and that he continued at a substantially similar level of severity from July 2008 through October 2011.  

Of particular importance, the Board finds the results of the March 2011 VA examination which served as the basis for the reduction to be an outlier in light of the markedly similar findings displayed by the July 2008 and October 2011 examinations.  Although the October 2011 VA examination did not explicitly document limitation of forward flexion that would warrant a 40 percent rating; it did show the same range of motion that was demonstrated during the July 2008 examination, which served as the basis for the 40 percent rating.  The initial grant of that rating was apparently based on the severe pain and functional impairment reported by the Veteran; and these reports persisted through to the October 2011 VA examination.  The reports were arguably lessened during the disputed March 2011 VA examination, but the medical evidence demonstrates that this outlying exam did occur during a period of rehabilitation from surgery which would have reasonably necessitated the use of pain-dulling medication and facilitated an easier bending capacity.  Because improvement was not shown, the rating reduction was not proper; and the 40 percent rating is restored as though the reduction had not occurred.






ORDER

The rating reduction from 40 percent to 20 percent disabling for the Veteran's lumbar spine disability, was not proper; therefore, the 40 percent rating is restored, effective November 1, 2012. 


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


